Case 6:20-cv-02382-JA-LRH Document 15 Filed 01/12/21 Page 1 of 2 PageID 100




                          IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

   ROSENFIELD & COMPANY, PLLC, a Florida
   Professional Limited Liability Company,

                     Plaintiff,
                                                              CASE NO. 6:20-cv-02382-JA-LRH
   v.

   TRACHTENBERG, RODES & FRIEDBERG LLP,

                     Defendant.


                            ROSENFIELD & COMPANY, PLLC’S
                         NOTICE OF PENDENCY OF OTHER ACTIONS

             In accordance with Local Rule 1.04(c), I certify that the instant action:

  X     IS                  related to pending or closed civil or criminal case(s) previously filed in
                            this Court, or any other Federal or State court, or administrative agency
                            as indicated below:
                            Rosenfield and Company, PLLC v. Star Automotive Group, Inc., et al.,
                            United States District Court, Middle District of Florida, Case No. 6:20-
                            cv-00857-Orl-78EJK________________________________________
                            _________________________________________________________

        IS NOT              related to any pending or closed civil or criminal case filed with this
                            Court, or any other Federal or State court, or administrative agency.

         I further certify that I will serve a copy of this Notice of Pendency of Other Actions
  upon each party no later than fourteen days after appearance of the party.


             Respectfully submitted this 12th day of January, 2021,


                                                   /s/ Brock Magruder
                                                   Jason Zimmerman
                                                   Florida Bar No. 104392
                                                   Primary Email Address:
                                                   jason.zimmerman@gray-robinson.com
Case 6:20-cv-02382-JA-LRH Document 15 Filed 01/12/21 Page 2 of 2 PageID 101




                                              Secondary Email Address:
                                              kathy.savage@gray-robinson.com
                                              shawna.tucker@gray-robinson.com
                                              Brock Magruder
                                              Florida Bar No. 112614
                                              Primary Email Address:
                                              brock.magruder@gray-robinson.com
                                              Secondary Email Address:
                                              cindi.garner@gray-robinson.com
                                              GRAY|ROBINSON, P.A.
                                              301 East Pine Street, Suite 1400 (32801)
                                              Post Office Box 3068
                                              Orlando, Florida 32802
                                              Telephone: (407) 843-8880
                                              Facsimile: (407) 244-5690

                                              Attorneys for Plaintiff




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 12, 2021, I electronically filed the foregoing

  with the Clerk of the Court by using the CM/ECF system which will send a notice of electronic

  filing to Leslie A. Wickes, leslie.wickes@arlaw.com, ginger.cassada@arlaw.com, James N.

  Floyd, james.floyd@arlaw.com, Adams and Reese, LLP, 501 Riverside Avenue, Suite 601,

  Jacksonville, Florida 32202; and Leonard A. Rodes, LRodes@TRFLaw.com, Trachtenberg,

  Rodes & Friedberg, LLP, 420 Lexington Avenue, Suite 2800, New York, New York 1017.

                                              /s/Brock Magruder
                                              Brock Magruder
                                              Florida Bar No. 112614




                                               2
